Name: Council Regulation (EEC) No 3739/81 of 7 December 1981 establishing ceilings and Community supervision for imports of certain products originating in Portugal (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 81 Official Journal of the European Communities No L 376/21 COUNCIL REGULATION (EEC) No 3739/81 of 7 December 1981 establishing ceilings and Community supervision for imports of certain products originating in Portugal ( 1982 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas this administrative procedure requires close and particularly prompt cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 Whereas the Supplementary Protocol (') to the Agreement between the European Economic Community and the Portuguese Republic (2), as supplemented by Council Regulation (EEC) No 2370/ 81 of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal (3), provides for the exemption from duties of kraftliner and of other paper and paperboard falling within subheadings ex 48.01 C II and 48.01 F of the Common Customs Tariff, originating in Portugal , when imported into the Community, with the exception of the United Kingdom and Denmark; whereas , nevertheless , the benefit of duty exemption is limited to annual ceilings of 62 000 and 2 000 tonnes respectively, above which the residual customs duties for each product may be reintroduced until the end of the calendar year ; whereas the application of ceilings requires that the Community be regularly informed on imports of the products in question orig ­ inating in Portugal ; whereas it is , therefore, desirable that imports of these products be subjected to a system of surveillance ; 1 . From 1 January to 31 December 1982 , imports into the Community with the exception of the United Kingdom and Denmark of the products listed in the Annex hereto and originating in Portugal shall be subject to annual ceilings and Community sur ­ veillance . The description of the products referred to in the first subparagraph, their tariff headings and statistical numbers and the ceilings shall be set out in the Annex hereto . 2 . Quantities shall be charged against the ceilings as and when products are entered for free circulation and accompanied by a movement certificate which shall comply with the rules set out in Protocol 3 to the Agreement. Good may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reintroduced . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . The Member States concerned shall , at the intervals and within the time limits specified in paragraph 4, inform the Commission of imports effected in accordance with the above procedures . Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when the products are entered for free circulation ; whereas this administrative procedure must provide for the possible reintroduction of residual customs tariff duties once the ceilings are reached ; (') OJ No L 348 , 31 . 12 . 1979 , p . 44 . (2) OJ No L 301 , 31 . 12 . 1972 , p . 165 . (J ) OJNoL 236 , 21 . 8 . 1981 , p . 1 . No L 376/22 Official Journal of the European Communities 30 . 12 . 81 4 . Member States concerned shall , not later than the 15th day of each month , forward to the Commission statements of the quantities charged during the preceding month . If the Commission so requests , they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period . 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing residual customs duties until the end of the calendar year. In the case of such reimposition, Greece shall introduce the levying of the duties calculated in accordance with Regulation (EEC) No 2370/ 81 . As soon as the amounts set off against the ceilings within its territory have reached the amounts indicated in the Annex, Greece may reintroduce, until the end of the calendar year, the levying of the customs duties calculated in accordance with Regu ­ lation - (EEC) No 2370/ 81 . It shall notify the Commission, which shall inform the other Member States of this fact . Paragraph 2 shall apply mutatis mutandis. Article 2 The Commission shall , in close cooperation with the Member States , take all appropriate steps to apply this Regulation . Article 3 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1981 . For the Council The President CARRINGTON 30 . 12 . 81 Official Journal of the European Communities No L 376/23 ANNEX LIST OF PRODUCTS SUBJECT TO IMPORT CEILINGS IN 1982 Serial No CCT heading No Description NIMEXE code Level of the a) Community ceiling b) Amount concerning Greece (tonnes) 1 2 3 4 5 P 1 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : ex II . Other :  Kraftliner paper and board (a) 48.01-20 ; 22 ; 24 ; 30 ; 32 ; 34 ; 36 ; 38 ; 39 a) 62 000 b) 2 000 P 2 F. Other 48.01-60 to 99 a) 2 000 b) 2 000 (a) 'Kraftliner' means machine-finished or machine-glazed paper or paperboard, in rolls , containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing more than 115 g/m2 and having a Mullen burst ratio of not less than 35 .